 In the Matter of FREEPORT SULPHUR COMPANYandINTERNATIONALUNION OFOPERATING ENGINEERS,LOCAL 450, AFLCase No. 16-R-1342.-Decided December 09, 1945Vinson, Elkins, Wee'ins, and Francis,byMessrs. C. E. BrysonandWarren J. Dale,both of Houston, Tex.;Cllr.Thomas R. Vaughan,of New York City;Mr. D. T. McIver,of New Orleans, La.,and Mr.E. H. McFarland,of Freeport, Tex., for the Company.Mr. W. M. Askin.s,of Houston, Tex., andMr. L. C. Patton,of Free-port, Tex., for the Engineers.Messrs. Edward R. Moffatt, Robert D. Collins,and J.I.Dickson,allof Freeport, Tex.,and Mr. Olivero Romero,of Brazoria, Tex.,for the Chemical Workers.MMMr.C. A. West,ofHouston, Tex., for Locals 195, 128, 130, 716,and 213.Mr. Angelo J. Fhmzara,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, Local 450, AFL, herein called the Operating Engineers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Freeport Sulphur Company, Free-port, Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLewis Moore, Trial Examiner.The hearing was held at Freeport,Texas, on June 30, 1945.Pursuant to an order issued by the Boardon September 26, 1945, the record herein was reopened and a furtherhearing was held before Earl Saunders, Trial Examiner, at Freeport,Texas, on October 10, 1945.At the first hearing, InternationalChemical Workers Union, Local No. 19, A. F. of L., herein called theChemicalWorkers, moved to intervene over the objection of theOperating Engineers.The Trial Examiner allowed the ChemicalWorkers to participate in the hearing but reserved ruling on the65 N L. R. B., No. 5.21 22DECISIONSOF NATIONALLABOR RELATIONS BOARDmotion for the Board.At the reopened hearing, the Trial Examinerdenied the joint motion to intervene made by Pipe Fitters Local 195,AFL; Local 128, International Association of Machinists, AFL;Local 716, International Brotherhood of Electrical Workers, AFL;,International Brotherhood of Painters, Decorators and Paper Hang-ers of America, Local 130, AFL; and Carpenters Local 213, AFL.In view of our dismissal of the petition hereinafter, we find it un-necessary to rule on the aforesaid motion of the Chemical Workersor to pass upon the propriety of the Trial Examiner's ruling on thejoint motion to intervene.The Company, the Operating Engineers,,and the Chemical Workers appeared and participated at the firsthearing; only the Company and the Operating Engineers appearedand participated at the reopened hearing.'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.All other rulings ofthe Trial Examiners made at the hearings are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.After the close of the reopened hearing, the Company and - theOperating Engineers moved, without objection, that certain correc-tions be made in the transcript of testimony in this proceeding.Themotion is hereby granted.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE CO31PANYFreeport Sulphur Company is engaged in the mining, shipping, andmarketing of sulphur.We are here concerned with its Hoskins Moundplant near Freeport, Texas, where it conducts mining operations.During the year 1943, the Company mined and shipped from its Hos-kins Mound plant sulphur valued in excess of $1,000,000, more than 80 .percent of which represented shipments to points outside the Stateof Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 450, affiliatedwith the American Federation of Labor, is a labor organization admit-ting to membership employees of the Company.IThe record shows that the Chemical workers was served with notice of the reopenedhearing. FREEPORT SULPHUR COMPANY23International Chemical Workers Union, Local No. 19, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THEALLEGED APPROPRIATE UNITThe Operating Engineers seeks a unit composed of only those opera-tion and production employees of the Company at its Hoskins Moundplant who are specifically enumerated in Board Exhibit No. 1A,2excluding maintenance, clerical, plant protection, supervisory em-ployees, and all other employees not listed on the exhibit.The Com-pany and the Chemical Workers contend, on the other hand, that theappropriate unit consists of all production and maintenance employeesas determined by the Board in a prior decision.'The Hoskins Mound plant is divided into five separate departments,riz,power plant, field, shipping, service and mechanical, and admin-istrative.The Company has classified the employees in these depart-ments into seven groups' with respect to the degree of supervisoryauthority they possess.The Operating Engineers'has accepted theseclassifications as substantially correct and it has agreed with theCompany that those in Groups I through V are supervisors within theBoard's customary definition'Of the remaining employees in GroupsVI and VII, about 314 in number and comprising approximately 70different industrial classifications, the Operating Engineers seeks torepresent only about 120 employees Who fall within approximately 34job titles, and work in the power plant, field, shipping, and serviceand mechanical departments.The proposed unit, which does not satisfy the requirements of acraft or a departmental unit, is, in our opinion, open to the seriousobjection that it does not comprise a clearly identifiable group ofemployees appropriate for the purposes of collective bargaining.2Included therein are the following industrial classifications hag sewing machine opera-tor, blacksmith hammer operator,relay station bleed-water operator,pump operator, box-car loader operator, boxcar loader operator assistant, conveyor operator, diesel-brown hoistoiler,dragline operator,hoist operator,dredge leverman,dragline relief operator, hoistrelief operator,hoist fireman, derrick man,dredge mechanic, dredge roustabout,dredgeslush operator,driller, first fireman, second fireman, generator and compressor operator,high pressure pump operator,dredge high pressure pump operator,limehouse operator,pilot plant operator, fig helper,sulphur well operator helper,sulphur n ell operator,tractoroperator(heavy),tractor operator(light),truck winchman,water filter plant operator,and weighbagger operator3SeeMatter of Freeport Sulphur Company,57 NL R B 1756 No election was heldamong the Company's employees in the unit therein found appropriate because the peti-tionerwithdrew its petition,subsequent to the issuance of the Board's Decision andDirection of Election.There has not been any collective bargaining predicated upon thatunit finding4Company Exhibits 1A and III.6Since the Chemical Workers did not appear at the reopened hearing at which timethe exhibits bearing the classifications were submitted,its position on this matter is notknown. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDAside from the exclusion of all craftsmen in order to avoid jurisdic-tional disputes with other similarly affiliated unions, the OperatingEngineers would exclude from its proposed unit certain employeeswho perform comparable and interrelated tasks and have interests incommon with the group sought. Thus, for example, it would excludethe greater operator in the service and mechanical department, butwould include all other persons operating machines 6 in that andother departments; it would omit from the unit the meter mechanicand the auto mechanics in the power plant and service and mechanicaldepartments, respectively, but would include in the unit the dredgemechanic in the field department; similarly, it seeks to exclude thelimehouse operator helper in the service and mechanical department,but wishes to include the limehouse operator himself; nor does thereappear to be any justification for its desire to exclude vat builders, thesulphur samplers, the winchman, the breakman, the powderman, andsecond-hand warehousemen whose work and interests are allied withthose of operation and production employees. In addition, the Oper-ating Engineers desires to exclude the office clerk, the warehouse clerk,the warehouse clerk relief, and the warehouse clerk relief, junior, all ofwhom work in the administrative department and are, in our opinion,production clericals, a category of employees customarily includedin a production and maintenance unit unless the parties agree to theirexclusion.7Moreover, the record reveals that the Company's operations at itsHoskins Mound plant are well integrated, that common hours of workprevail, that employee benefits are uniformly and commonly admin-istered, and that there is considerable employee interchange amongvirtually all the employee categories with the exception of the crafts-men. In this latter connection, it appears that, from August 16 toAugust 31, 1945, the Company assigned 107 of the 314 employees inGroups VI and VII to one or more different jobs, and during suchtemporary assignment at least 46 of these employees worked at jobsboth within and without the proposed unit. During this same period,of the approximately 94 helpers in Groups VI and VII, most of whomthe Operating Engineers would exclude, the Company shifted 41helpers to other job classifications principally in the unit sought.Accordingly, under all the circumstances, we are persuaded thatthe proposed unit of the operating Engineers constitutes a hetero-° These include the operators of the generator and compressor,high pressure pump,boilerfeed pump, dredge high pressure pump, dredge slush pump, pilot plant, sulphur well, relaystation bleed-water. tractor (heavy), tractor (light), bag sewing marline, boxcar loader,convevor,hoist,weighbagger,blacksmith hammer,draglme,water filter plant, andlimehouse7SeeMatter of Rockford Sari Products Co,62 N L R B 1430 C)FREEPORTSULPHUR COMPANY25geneous group incapable of precise definition, and that it is, there-fore, inappropriate for the purposes of collective bargaining.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining unitsought by the Operating Engineers is inappropriate for the purposesof collective bargaining, we find that no question affecting commercehas arisen concerning the representation of employees of the Companywithin the meaning of Section 9 (c) of the National Labor RelationsAct.We shall, therefore, dismiss the petition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Freeport Sulphur Company, Freeport, Texas, filed byInternationalUnion of Operating Engineers, Local 450, affiliatedwith the American Federation of Labor,be, andithereby is,dismissed.t